DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10536904. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed patent discloses the limitations of the application excepting some elements from the claims in order to broaden the claims as following:
Patent						       Application
1 and 11.  A method comprising: 
receiving, by a wireless device from a base station, one or more radio resource control (RRC) messages comprising: first 
configuration parameters of a plurality of cells grouped in a plurality of cell groups 
a second cell group comprising one or more second cells of a second type of radio access technology that is different from the first type of radio access technology;  
a first power parameter indicating a first maximum total power value allowed for uplink transmission via the first cell group;  and 
a second power parameter indicating 
a second maximum total power value allowed for uplink transmission via the 
second cell group;

determining a total transmission power exceeding a first power value, wherein the total transmission power is based on: 
a first power for transmission of one or more first uplink signals via the first cell 
value; and 
a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total power value;
dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology so that an updated total transmission power does not exceed the first power value; and 
transmitting, to the base station, at least one of the one or more second uplink signals with the updated total transmission power via the second cell group. 













2 and 12.  The method of claim 1, wherein the first power value is a maximum transmit power of the wireless device. 
3 and 13.  The method of claim 1, wherein determining the total transmission power 
exceeding the first power value comprises: calculating that a sum of the first power and second power exceeds a maximum transmit power of the wireless device. 
4 and 14.  The method of claim 1, wherein: the first type of radio access technology 

5 and 15.  The method of claim 1, wherein the second type of radio access technology operates according to a release of LTE technology. 
6 and 16.  The method of claim 1, wherein the one or more first uplink signals comprise one or more first sounding reference signals. 
7 and 17.  The method of claim 1, wherein the one or more first uplink signals comprise one or more first physical uplink shared channel signals. 
8 and 18.  The method of claim 1, wherein the first power value depends on whether at least one cell in the first cell group is activated.
9 and 19.  The method of claim 1, wherein the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least 
10 and 20.  The method of claim 1, wherein the one or more RRC messages further comprise a cell power parameter indicating an allowable transmit power for a cell of the plurality of cells. 













a first maximum total transmit power allowed for a first cell group of a first type of radio access technology; and 

a second maximum total transmit power allowed for a second cell group of a second type of radio access technology that is different from the first type of radio access technology; 
determining a total transmission power exceeds a power value, wherein the total transmission power is based on: 
a first power for transmission of one or more first uplink signals via the first cell 

a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power; and dropping scheduled transmission of the one or more first uplink signals of the first 
cell group in response to the first cell group being of the first type of radio 
access technology; and 


transmitting, to a base station, at least one of the one or more second uplink signals. 
 

2 and 12.  The method of claim 1, further comprising receiving, from the base 
configuration parameters of a plurality of cells grouped in a plurality of cell groups comprising: the first cell group comprising one or more first cells of the first type of radio access technology; and the second cell group comprising one or more second cells of the second type of radio access technology. 
3 and 13.  The method of claim 1, wherein the power value is a maximum transmit power of the wireless device. 
4.  The method of claim 1, wherein the total transmission power exceeds the first power value comprises when a sum of the first power and second power exceeds a maximum transmit power of the wireless device. 
 
5 and 14.  The method of claim 1, wherein: the first type of radio access technology operates in a licensed band; 
6 and 15.  The method of claim 1, wherein the second type of radio access technology operates according to a release of LTE technology. 
7 and 16.  The method of claim 1, wherein the one or more first uplink signals comprise one or more first sounding reference signals. 
8 and 17.  The method of claim 1, wherein the one or more first uplink signals comprise one or more first physical uplink shared channel signals. 
9 and 18.  The method of claim 1, wherein the power value depends on whether at least one cell in the first cell group is activated. 
10 and 19.  The method of claim 1, wherein the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier [US 2018/0014255] in view of Noh [US 2016/0095069].
As claim 1, Pelletier discloses a method comprising receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb wherein PMenb = PSenb = 50%]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology that is different from the first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for second type of cell Menb or Senb and Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]; determining a total transmission power exceeds a power value [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU]; dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU, WTRU drops SRS]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0850 discloses transmitting signals to the Menb and Senb]. However, Pelletier fails to disclose what Noh discloses receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0032, 0092 and 0161-0168 discloses UE receives a maximum power value, PMenb, for transmission to Menb such as LTE]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology [Par. 0032, 0092 and 0161-0168 discloses UE receives a maximum power value, PSenb, for transmission to Senb such as HSPA], determining a total transmission power exceeds a power value [Par. 0183-0211 discloses UE determines if the requested power of PMenb and PSenb exceeds the power of UE], wherein the total transmission power is based on: a first power for transmission of one or more first uplink signals via the first cell group, wherein the first power is less than or equal to the first [Par. 0183-0211 discloses nominal transmission power for uplink of Menb is less than Pmax of is less than or equal to PMenb, Menb <= P_Menb]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [Par. 0183-0211 discloses the nominal transmission power for Senb is less than or equal to Pmax of Senb, Senb <= P_Senb]; and dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0190, 0197 discloses dropping SRS of Menb]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0190, 0197 discloses transmitting the other signal to Menb and Senb].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for dropping uplink signal of one of base station in order to control uplink transmission power of device as disclosed by Noh into the teaching of Pelletier. The motivation would have been to reduce level of interference and performance of the base stations.
As claim 2, Pelletier discloses receiving, from the base station, one or more radio resource control (RRC) messages comprising first configuration parameters of a plurality of cells grouped [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb] in a plurality of cell groups comprising: the first cell group comprising one or more first cells of the first type of radio access technology; and the second cell group comprising one or more second cells of the [Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]. 
As claim 3, Pelletier/Noh discloses the power value is a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, cMAX, Noh discloses Par. 090, 0194, 0196, PcMAX].
As claim 4, Pelletier/Noh discloses the total transmission power exceeds the first power value comprises when a sum of the first power and second power exceeds a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, Noh discloses Par. 090, 0194, 0196]. 
As claim 5, Pelletier discloses the first type of radio access technology operates in a licensed band [Par. 0140, 0141, 1012, 1015 discloses LTE]; and the second type of radio access technology operates in an unlicensed band [Par. 0140, 0141, 1012, 1015 discloses WIFI]. 
As claim 6, Pelletier discloses the second type of radio access technology operates according to a release of LTE technology [Par. 0140, 0141, 1012, 1015 discloses WIFI of LTE]. 
As claim 7, Pelletier/Noh discloses the one or more first uplink signals comprise one or more first sounding reference signals [Pelletier, Par. 0845-0849, 0852-0855, 0864, 0884 discloses SRS. Noh, Par. 0105]. 
As claim 8, Pelletier/Noh discloses the one or more first uplink signals comprise one or more first physical uplink shared channel signals [Pelletier, Par. 0845-0848, 0864, 0884 discloses PUSCH, Noh, Par. 0095]. 
[Pelletier, Par. 0668 discloses power depend number of activated cells and Noh, Par. 0162-0168]. 
As claim 10, Pelletier/Noh discloses the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least one uplink channel transmit power priority [Pelletier discloses Par. 0335, 0512, 0605, dropping SRS based on priority and Noh discloses Par. 0186, 0197, 0202, 0211, dropping SRS based on priority].
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier [US 2018/0014255] in view of Kakishima [US 2017/0215107].
As claim 1, Pelletier discloses a method comprising receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology that is different from the first type of radio access technology [Par. 0474, 0484 disclose WTRU receives PMenb and PSenb via RRC/DCI for second type of cell Menb or Senb and Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]; determining a total transmission power exceeds a power value [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU]; dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU, WTRU drops SRS]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0850 discloses transmitting signals to the Menb and Senb]. However, Pelletier fails to disclose what Kakishima discloses receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0056 disclose WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb, Fig 4 discloses PMenb is maximum for cell group, Macro]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology [Par. 0056 disclose WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb, Fig 4 discloses PSenb is maximum for second cell group, Small cell, RRH], determining a total transmission power exceeds a power value [Fig 4 discloses determining if the requested power of PMenb and PSenb exceeds the power of UE, Par. 0039-0042, 0044, 0047-0049, 0059-0066, 0086-0087], wherein the total transmission power is based on: a first power for transmission of one or more first uplink signals via the first cell group, wherein the first power is less than or equal to the first maximum total transmit power [Par. 0039-0042, 0044, 0047-0049, 0059-0066, 0086-0087 discloses requested power is less than or equal to PMenb]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [Par. 0039-0042, 0044, 0047-0049, 0059-0066, 0086-0087 discloses requested power is less than or equal to PSenb]; and dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0048, 0060, 0063-0065 and 0086 discloses dropping SRS of Menb]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0048, 0060, 0063-0065 and 0086 discloses transmitting the other signal to Menb and Senb]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for dropping uplink signal of one of base station in order to control uplink transmission power of device as disclosed by Kakishima into the teaching of Pelletier. The motivation would have been to reduce level of interference and performance of the base stations.
As claim 2, Pelletier discloses receiving, from the base station, one or more radio resource control (RRC) messages comprising first configuration parameters of a plurality of cells grouped [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb] in a plurality of cell groups comprising: the first cell group comprising one or more first cells of the first type of radio access technology; and the second cell group comprising one or more second cells of the second type of radio access technology [Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]. 
As claim 3, Pelletier/Kakishima discloses the power value is a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, cMAX, Kakishima discloses Fig 4, PcMAX].
As claim 4, Pelletier/Kakishima discloses the total transmission power exceeds the first power value comprises when a sum of the first power and second power [Pelletier discloses Fig 7, Ref 730, cMAX, Kakishima discloses Fig 4, PcMAX]. 
As claim 5, Pelletier discloses the first type of radio access technology operates in a licensed band [Par. 0140, 0141, 1012, 1015 discloses LTE]; and the second type of radio access technology operates in an unlicensed band [Par. 0140, 0141, 1012, 1015 discloses WIFI]. 
As claim 6, Pelletier discloses the second type of radio access technology operates according to a release of LTE technology [Par. 0140, 0141, 1012, 1015 discloses WIFI of LTE]. 
As claim 7, Pelletier discloses the one or more first uplink signals comprise one or more first sounding reference signals [Par. 0845-0849, 0852-0855, 0864, 0884 discloses SRS]. 
As claim 8, Pelletier discloses the one or more first uplink signals comprise one or more first physical uplink shared channel signals [Par. 0845-0848, 0864, 0884 discloses PUSCH]. 
As claim 9, Pelletier discloses the power value depends on whether at least one cell in the first cell group is activated [Par. 0668 discloses power depend number of activated cells]. 
As claim 10, Pelletier//Kakishima discloses the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least one uplink channel transmit power priority [Pelletier discloses Par. 0335, 0512, 0605, dropping SRS based on priority and Kakishima discloses Par. 0011, 0113, dropping SRS based on priority].

As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier [US 2018/0014255] in view of Papasakellariou [US 2015/0208366].
[Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb]; and a second maximum total transmit power allowed for a second cell group of a second type of radio access technology that is different from the first type of radio access technology [Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for second type of cell Menb or Senb and Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]; determining a total transmission power exceeds a power value [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU]; dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0845-0849, 0852-0855, 0864, 0884 discloses determining if total power of PMenb and PSenb exceeds Pmax of WTRU, WTRU drops SRS]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0850 discloses transmitting signals to the Menb and Senb]. However, Pelletier fails to disclose what Papasakellariou discloses receiving, by a wireless device, a first maximum total transmit power allowed for a first cell group of a first type of radio access technology [Par. 0105 discloses UE receives a maximum power value, PMenb, for transmission to Menb, Par. 0044 Par. 0044 discloses a first type of technology]; and a second maximum total transmit power allowed for a second cell group of a second type [Par. 0105 discloses UE receives a maximum power value, PSenb, for transmission to Senb, Par. 0044 discloses a second type of technology], determining a total transmission power exceeds a power value [Par. 0139 and 0141 discloses UE determines if the requested power of PMenb and PSenb exceeds the power of UE], wherein the total transmission power is based on: a first power for transmission of one or more first uplink signals via the first cell group, wherein the first power is less than or equal to the first maximum total transmit power [Par. 0117 discloses nominal transmission power for uplink of Menb is less than Pmax of is less than or equal to PMenb]; and a second power for transmission of one or more second uplink signals via the second cell group, wherein the second power is less than or equal to the second maximum total transmit power [Par. 0107 discloses the nominal transmission power for Senb is less than or equal to Pmax of Senb]; and dropping scheduled transmission of the one or more first uplink signals of the first cell group in response to the first cell group being of the first type of radio access technology [Par. 0139 and 0141 discloses dropping SRS of Menb]; and transmitting, to a base station, at least one of the one or more second uplink signals [Par. 0139 and 0141 discloses transmitting the other signal to Menb and Senb]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply a method and system for dropping uplink signal of one of base station in order to control uplink transmission power of device as disclosed by Papasakellariou into the teaching of Pelletier. The motivation would have been to reduce level of interference and performance of the base stations.
[Par. 0474, 0484 discloses WTRU receives PMenb and PSenb via RRC/DCI for first type cell Menb or Senb wherein power of PMenb equal PSenb and PMAX = PMenb + PSenb] in a plurality of cell groups comprising: the first cell group comprising one or more first cells of the first type of radio access technology; and the second cell group comprising one or more second cells of the second type of radio access technology [Par. 0140, 0141, 1012, 1015 discloses a first type of cell technology and second type of cell technology are different from each other such as LTE is different from WIFI]. 
As claim 3, Pelletier/Papasakellariou discloses the power value is a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, cMAX, Papasakellariou discloses Par. 0105, PcMAX].
As claim 4, Pelletier/Papasakellariou discloses the total transmission power exceeds the first power value comprises when a sum of the first power and second power exceeds a maximum transmit power of the wireless device [Pelletier discloses Fig 7, Ref 730, Papasakellariou discloses Par. 0137, 0139, 0141]. 
As claim 5, Pelletier discloses the first type of radio access technology operates in a licensed band [Par. 0140, 0141, 1012, 1015 discloses LTE]; and the second type of radio access technology operates in an unlicensed band [Par. 0140, 0141, 1012, 1015 discloses WIFI]. 
[Par. 0140, 0141, 1012, 1015 discloses WIFI of LTE]. 
As claim 7, Pelletier discloses the one or more first uplink signals comprise one or more first sounding reference signals [Par. 0845-0849, 0852-0855, 0864, 0884 discloses SRS]. 
As claim 8, Pelletier discloses the one or more first uplink signals comprise one or more first physical uplink shared channel signals [Par. 0845-0848, 0864, 0884 discloses PUSCH]. 
As claim 9, Pelletier discloses the power value depends on whether at least one cell in the first cell group is activated [Par. 0668 discloses power depend number of activated cells]. 
As claim 10, Pelletier/Papasakellariou discloses the dropping the scheduled transmission of the one or more first uplink signals of the first cell group is based on at least one uplink channel transmit power priority [Pelletier discloses Par. 0335, 0512, 0605, dropping SRS based on priority and Papasakellariou discloses Par. 0097, 0137, 0139, 0141, dropping SRS based on priority].
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blankenship [US 2016/0255593] discloses uplink power sharing in dual connection.
Ouchi [US 2017/0202025] discloses uplink power sharing in dual connection.
Ouchi [US 2017/0230917] discloses uplink power sharing in dual connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.